ORIGINAL
      Jfn tbe Wniteb ~tates Qeourt of jfeberal Qelaitns
                                      No. 17- 11 27C
                               (Filed December 18, 20 17)            FILED
                               NOT FOR PUBLICATION
                                                                    DEC 1 8 2017
* * * * * * * * * * * * * * * * * *                                U.S. COURT OF
                                  *                               FEDERAL CLAIMS
                                  *
KELLY SCOTT THOMAS-BEY,           *
                                  *
                 Plaintiff,       *
                                  *
           v.                     *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *

                                       ORDER

       On August 21, 2017, plaintiff Kelly Scott Thomas-Bey, who is a prisoner
proceeding pro se, filed a complaint in this court. Complaints filed in this court
must be accompanied by either a $400 filing fee pursuant to Rule 77. l(c) of the
Rules of the United States Court of Federal Claims (RCFC) or an application to
proceed in forma pauperis pursuant to 28 U.S.C. § 1915. At the time Mr. Thomas-
Bey filed his complaint, he attached a motion for leave to proceed in forma
pauperis-which was granted by the Court on October 10, 2017. See ECF No. 6.

      On October 20, 2017, the government filed a motion to dismiss this case
under RCFC 12(b)(l) and 12(b)(6), alleging that the plaintiff's claims fall outside of
the court's jurisdiction or otherwise fail to state a claim upon which relief can be
granted. ECF No. 7. A response was due from Mr. Thomas-Bey by November 17,
2017, but Mr. Thomas-Bey failed to file any form of a response.

       Because Mr. Thomas-Bey has not responded to the government's motion to
dismiss this matter, this case is DISMISSED for failure to prosecute under RCFC
41(b). The governmen t's motion to dismiss this case is th erefore DENIED as moot.
The Court notes, however, that even had Mr. Thomas-Bey responded to the
government's motion, his complaint would still be dismissed for lack of subject-
matter jurisdiction because his claims are clearly frivolous. It appears that Mr.
Thomas-Bey believes that his birth certificate is some kind of security instrument or


                                                            7017 1450 DODD 1346 0492
promissory note and that th e government h as prevented him from claiming a nd
collecting its value. Compl. at 4-7, ECF No. 1.

       As th e government points out, Mr. Thomas-Bey's claims r ely on t he
"sovereign citizen" t heory that birth certificates cr eate an entitlement to collect
money from t he United States governme nt. Mot. to Dismiss at 4. Plaintiff
maintains that the issuance of his birth certificate resulted in financial transactions
involving the U.S. Department of the Treasury and the U.S. Department of
Commer ce . Compl. iii! 6-7. Such bizarre allegations have been found frivolous by
our court. See Gravatt v. United States, 100 Fed. Cl. 279, 286-88 (20 11). Thus, in
any even t, the Court would h ave been unable to entertain Mr. Thomas-Bey's
assertions. See Bell v. Hood, 327 U.S. 678, 682-83 (1946) (explaining that a federal
court may dismiss a case for want of jurisdiction when the "claim is wholly
insubsta ntial and frivolou s").

      The Clerk is directed to close this case.

IT IS SO ORDERED.




                                         Judge




                                          -2 -